Citation Nr: 0842479	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.  


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to April 
1958 and from May 1959 to December 1976. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

A hearing was scheduled at the RO in September 2008.  The 
appellant failed to appear for this hearing.  The appellant 
did not demonstrate good cause for her failure to appear for 
the hearing and did not indicate a desire for another 
hearing, as such, the Board will continue with appellate 
review. 


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.	The veteran died in October 2004.  The death certificate 
identified the immediate cause of death as acute respiratory 
failure due to possible pneumonia or aspiration due to status 
post aortocoronary bypass times five, due to obesity and 
sleep apnea.  

3.	At the time of the veteran's death, he was service 
connected for residuals of a low back injury, hypertension, 
tinnitus, left knee arthritis and bilateral hearing loss. 

4.	The competent medical evidence of record does not show 
that a service connected disability was the principal or 
contributory cause of the veteran's death. 

5.	The competent medical evidence of record does not show 
that the veteran's cause of death is related to active 
military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by military service 
did not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Here, the appellant was sent a letter in February 2005 that 
addressed the VCAA notice elements.  The letter was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim for cause of death of the veteran and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held that for dependency and 
indemnity compensation (DIC) benefits, VCAA notice must 
further include (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007).

The Board notes that the RO provided explanation of the 
evidence and information required to substantiate a claim 
based on a previously service-connected condition.  The 
absence of notice with respect to the other elements, 
however, is harmless error in this case.  In regards to the 
first element, the Board notes that the RO listed the 
disabilities for which the veteran had been service connected 
during his lifetime in the January 2006 statement of the 
case.  In the February 2006 VA Form 9, the appellant 
specifically asserts that the veteran's death was related to 
service connected hypertension.  The appellant also submitted 
a hospital discharge showing the circumstances leading to his 
death.  In light of the written statement submitted by the 
appellant during the course of this appeal, the appellant can 
be reasonably expected to have actual knowledge of the 
conditions for which the veteran was service-connected at the 
time of his death.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007)

In regard to the second element, the appellant was not 
specifically informed about how substantiate a DIC claim 
based on a condition not yet service-connected.  The 
appellant, however, has demonstrated actual knowledge in the 
September 2005 Notice of Disagreement.  She specifically made 
an argument about the veteran's service in Korea and his 
exposure to herbicides that may have caused diabetes which 
contributed to his death.  These statements demonstrate 
actual knowledge of what the evidence must show to establish 
entitlement to service connection for the veteran's cause of 
death based on a potentially service connected disability.  
Sanders, supra.  

Additionally, the appellant has been afforded a meaningful 
opportunity to participate in the adjudication of her claim 
during the course of this appeal such that the essential 
fairness of the adjudication was not affected by lack of 
notice.  For the foregoing reasons and the particular facts 
presented in this case, the Board finds that a remand to the 
RO for further notice with respect to the appellant's claim 
would only serve to delay adjudication of the claim 
unnecessarily.

The Board further notes that the RO provided the veteran with 
a copy of the April 2005 rating decision, the January 2006 
statement of the case, and the March 2008 supplemental 
statement of the case which included a discussion of the 
facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision. Therefore, the 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The claims file was also reviewed by a VA examiner 
to determine if the cause of death of the veteran was service 
connected.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant contends that service connected hypertension 
caused and contributed to the veteran's death.  The appellant 
asserts that hypertensive vascular disease caused his death 
and/or caused the coronary artery disease and led to 
complications during surgery and ultimately his death.  In 
the alternative, the appellant contends that diabetes 
mellitus should be service connected and that diabetes 
contributed to the veteran's death.  

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2008).  To 
establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed materially and substantially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In this case, the veteran died in October 2004.  At the time 
of the veteran's death, he was service connected for 
residuals of a low back injury, hypertension, tinnitus, left 
knee arthritis and bilateral hearing loss.  The death 
certificate identified the immediate cause of death as acute 
respiratory failure due to possible pneumonia or aspiration 
due to status post aortocoronary bypass times five, due to 
obesity and sleep apnea.  

In March 2006, the RO sent the claims file to a VA physician 
for review to determine if hypertension caused or contributed 
to the veteran's death.  The physician extensively reviewed 
the service medical records and the veteran's medical 
history.  The physician opined that the veteran's death was 
not caused by or a result of his service connected 
hypertensive vascular disease.  Additionally, the physician 
found that the veteran's coronary artery disease was less 
likely as not (less than 50 percent probability) caused by or 
a result of the veteran's service connected hypertensive 
vascular disease.  Therefore, the Board concludes that the 
veteran's service connected hypertension did not cause or 
contribute to the veteran's death.  

The evidence also does not show that diabetes mellitus type 
II was related to service as the appellant asserted.  This 
issue was addressed previously by the RO.  The veteran was 
not diagnosed with diabetes in service or within a 
presumptive period after service.  

Furthermore, the causes of the veteran's death, acute 
respiratory failure, pneumonia or aspiration, aortocoronary 
bypass, obesity and sleep apnea are not service connected.  
The Board notes that service connection cannot be granted for 
obesity as it is not recognized by VA as a disease or 
disability for which service connection may be granted.  
Obesity is a developmental or congenital condition which is 
specifically excluded by regulation, and is not subject to 
service connection.  38 C.F.R. § 3.303(c) (2008).  There is 
also no evidence of record warranting service connection for 
the remaining causes of death of the veteran.  The service 
medical records do not show a respiratory or coronary 
disability.  There is also no medical evidence showing that 
these causes of death are related to service.  Therefore, the 
causes of death, as depicted on the death certificate, are 
not entitled to service connection.  

Moreover, none of the veteran's other service-connected 
disabilities has been shown to be linked to the cause of his 
death.  

The Board has considered the appellant's contention that a 
relationship exists between the veteran's service connected 
hypertension and his death, however, the evidence does not 
show that the appellant had the appropriate medical training 
and expertise to provide a probative opinion on a medical 
matter.  While a layman such as the appellant can certainly 
attest to observations, she is not competent to provide an 
opinion linking a disability to the veteran's death.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim and entitlement to service connection for the cause of 
the veteran's death must be denied.  In reaching this 
conclusion, the Board notes that under the provisions of 38 
U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the appellant's claim and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of death of the veteran is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


